Citation Nr: 0031027	
Decision Date: 11/29/00    Archive Date: 12/06/00	

DOCKET NO.  95-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to special monthly compensation on account of 
a need for regular aid and attendance or housebound status.

2.  Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the St. Paul, Minnesota, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 1999, the Board remanded this case to the RO.  The 
case was returned to the Board in June 2000.  

In the decision of November 1999, the Board granted service 
connection for the degree of aggravation of coronary artery 
disease proximately due to or the result of post-traumatic 
stress disorder (PTSD).  While this case was in remand 
status, a rating decision in May 2000 assigned a 
noncompensable evaluation for coronary artery disease.  In 
June 2000, the veteran, through his representative, asserted 
a claim of entitlement to an increased evaluation for 
coronary artery disease.  That claim is referred to the RO 
for appropriate action.

In September 2000, the veteran's representative stated that 
the veteran is attempting to reopen a claim of entitlement to 
service connection for residuals of a head injury, status 
post craniotomy, upon submission of additional medical 
evidence.  That matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's need for regular aid and attendance is not 
the result of service-connected disabilities.

2.  The veteran is not permanently housebound.

3.  The veteran is not blind, he has not lost the use of his 
lower extremities, and, he does not have anatomical loss or 
loss of use of both hands.


CONCLUSIONS OF LAW

1.  Entitlement to special monthly compensation on account of 
a need for regular aid and attendance is not warranted.  
38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. § 3.350 
(2000).

2.  Entitlement to specially adapted housing or a special 
home adaptation grant is not warranted.  38 U.S.C.A. §§ 2101, 
5107 (West 1991); 38 C.F.R. §§  3.809, 3.809(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special Monthly Compensation

The veteran's claim of entitlement to special monthly 
compensation (SMC) arises under two statutory provisions.  
The first such provision is 38 U.S.C.A. § 1114(l) (West 
1991), which provides that SMC is payable if a veteran, as 
the result of service-connected disabilities, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  (In the instant case, the veteran does not 
contend and the record does not show that he is permanently 
bedridden.)  38 C.F.R. § 3.350(b)(3) (2000) provides that the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2000).  

38 C.F.R. § 3.352(a) provides that:  

The following will be accorded 
consideration in determining the need for 
regular aid and attendance:  Inability of 
claimant to dress or undress himself or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of claimant to 
feed himself through loss of coordination 
of upper extremities or through extreme 
weakness; inability to attend to the 
wants of nature; or incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.  
"Bedridden" will be a proper basis for 
the determination.  For the purpose of 
this paragraph, "bedridden" will be that 
condition which, through it's essential 
character, actually requires that the 
claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or 
that a physician has prescribed rest in 
bed for the greater or lesser part of the 
day to promote convalescence or a cure 
will not suffice.  It is not required 
that all of the disabling conditions 
enumerated in this paragraph be found to 
exist before a favorable rating may be 
made.  The particular personal functions 
which the veteran is unable to perform 
should be considered in connection with 
his condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless as to be 
in need of regular aid and attendance 
will not be based solely upon on opinion 
that the claimant's condition is such as 
would require him to be in bed.  They 
must be based on the actual requirement 
of personal assistance from others.  



VA has determined that the veteran is entitled to special 
monthly pension (not SMC) on account on a need for regular 
aid and attendance, from October 1994.  The question thus 
becomes whether he is in need of regular aid and attendance 
as a result of service-connected disabilities.  The Board 
finds that he is not.

Service connection is in effect only for post-traumatic 
stress disorder (PTSD), a psychiatric disorder, and for the 
degree of aggravation to coronary artery disease attributable 
to PTSD symptoms, which the RO has rated noncompensably 
disabling.  That rating, the Board finds, constitutes a 
determination that the degree of aggravation to coronary 
artery disease attributable to PTSD symptoms is negligible.  
In that regard, the Board notes that, in February 2000, a VA 
examining physician found that:  The veteran's level of 
cardiac disability is "probably independent" of his PTSD; the 
veteran has angina, which may be precipitated by anger or 
emotional upset; and the aggravation of coronary artery 
disease by PTSD is "a symptomatic one and does not in any way 
effect [sic] his structural heart disease."  

In December 1999, a private specialist in internal medicine 
reported that an examination of the veteran's heart was 
"benign."  In April 2000, a private physician made a report 
to an insurance company in connection with the veteran's 
application for home nursing services.  The physician 
reported diagnoses of cardiomyopathy, with ejection fraction 
of 25 percent, and organic brain syndrome.  He reported that 
the veteran's condition was relatively stable.  The physician 
stated that:  The veteran needed assistance with a bowel-
bladder rehabilitation program, and with bathing and personal 
needs; he required the services of a licensed practical nurse 
for three hours, three times per week; and his wife was "very 
organized on his care."  Considering these findings, the 
Board finds that, even assuming that coronary artery disease 
affects the veteran's ability to bathe and attend to the 
wants of nature, any such effect is attributable to the 
underlying disease, which is not service connected, and not 
to the service-connected degree of aggravation of coronary 
artery disease attributable to PTSD, which is negligible.  It 
follows that the veteran's need for regular aid and 
attendance is not due to the degree of aggravation of 
coronary artery disease attributable to PTSD.  As no 
physician has found that PTSD symptoms, in and of themselves, 
adversely affect the veteran's ability to bathe, attend to 
the wants of nature, and otherwise care for himself, the 
Board concludes that entitlement to SMC under 38 U.S.C.A. 
§ 1114(l) is not established.

The second statutory provision for consideration is 
38 U.S.C.A. § 1114(s), which provides that SMC is payable if 
a veteran has a service-connected disability rated as total 
and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
(2) by reason of service-connected disabilities, and is 
permanently housebound; the requirement of "permanently 
housebound" will be considered to have been met when the 
veteran is substantially confined to such veteran's house 
(ward or clinical areas, if institutionalized) or immediate 
premises due to service-connected disabilities, which it is 
reasonably certain will remain throughout such veteran's 
lifetime.  In the instant case, there is no medical or other 
competent evidence that the veteran is permanently 
housebound, as that term is defined in the statute, and, 
therefore, the Board finds that entitlement to SMC under 
38 U.S.C.A. § 1114(s) is not established.

The veteran's representative argues that the Board should 
remand the issue of entitlement to SMC on account of the need 
for regular aid and attendance, relying on a provision of 
M21-1, VA's Adjudication Manual, which is used by agencies of 
original jurisdiction in the adjudication of claims.  The 
provision cited by the representative, M21-1, Part VI, 
paragraph 8.13, states that:  

The criteria for determining need for A & 
A, which appears in 38 C.F.R. § 3.352(a), 
provide that the veteran must be so 
helpless as to require the aid of another 
person to perform the personal functions 
required in everyday living.  Greater 
disability is required for entitlement to 
the additional allowance for regular 
A & A than for entitlement to the 
housebound rate or for a basic 
100 percent schedular evaluation.  A 
single disability rated 100 percent under 
a schedular evaluation is generally a 
prerequisite to a determination of need 
for regular A & A.  Any lesser disability 
would be incompatible with the 
requirements of 38 C.F.R. § 3.352(a).  If 
a current examination is of record and 
the disability evaluation is less than 
100 percent after a current examination, 
but it is considered that the disability 
is so severe as to demonstrate a need for 
regular A & A, submit the claim to 
Central Office for an advisory opinion.  
If there is no need for A & A, dispose of 
the claim by discussing that finding in 
the "Reasons and Bases" section of a 
rating decision.  (Italics supplied.)  

The veteran's representative argues that the italicized 
sentence of the regulation was not followed by the RO.  Upon 
consideration of that argument, the Board finds, first, that 
the provision of M21-1 in question does not confer a 
substantive right to a Central Office advisory opinion on a 
veteran who has asserted a claim of entitlement to SMC on 
account of a need for regular aid and attendance.  
Furthermore, the veteran does have a single disability (PTSD) 
rated 100 percent under a schedular evaluation and, 
therefore, the cited provision does not, by its terms, apply 
to this case.  In addition, if it is argued that coronary 
artery disease, after an examination, was rated as less than 
100 percent and that there, therefore, should have been a 
Central Office advisory opinion, that would not give effect 
to the other part of the sentence which requires a finding by 
the RO that the disability is so severe as to demonstrate a 
need for regular aid and attendance.  As the RO clearly made 
no such finding, the Board concludes that the 
representative's argument lacks merit.  

II.  Specially Adapted Housing or Special Home Adaptation 
Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing, under 38 U.S.C.A. § 2101(a), 
requires that the veteran must be entitled to service-
connected compensation for permanent and total disability due 
to:

(1)  The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or (3) the loss or loss of use 
of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair, (4) the loss or 
loss of use of one lower extremity 
together with the loss or loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b), requires that the veteran is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/20 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. 
§ 3.809, 3.809(a) (2000).  

In the veteran's case, he does not have the service-connected 
disabilities required under the statute and regulations for 
entitlement to either specially adapted housing or a special 
home adaptation grant, and his claim for those benefits must, 
therefore, be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Entitlement to special monthly compensation on account of a 
need for regular aid and attendance or housebound status is 
denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -

- 1 -


